Citation Nr: 1036418	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral vascular 
disease, to include polyneuropathy and bilateral leg and foot 
pain, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 28, 1969 to July 25, 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge via videoconference in April 2010.  A transcript of the 
hearing has been associated with the claims file.

In January 2010, the Veteran stated that he wished to open a 
claim for a total rating based on unemployability.  This claim 
has not been adjudicated by the RO and is therefore REFERRED for 
appropriate action.

The issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
bilateral pes planus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not verify that the Veteran was exposed to 
herbicides in service.

2.  Diabetes mellitus was not manifest in service and is 
unrelated to service, to include exposure to Agent Orange.

3.  Peripheral vascular disease, to include polyneuropathy and 
bilateral leg and foot pain, was not manifest in service and is 
unrelated to service; peripheral vascular disease and bilateral 
leg and foot pain are not proximately due to service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Peripheral vascular disease, to include polyneuropathy and 
bilateral leg and foot pain, was not incurred in or aggravated by 
service, nor is it due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2007 discussed the evidence necessary to 
support a claim for service connection.  The letter asked the 
Veteran for evidence demonstrating that his diabetes had existed 
from service to the present.  The evidence of record was 
discussed and the Veteran was told how VA would assist him in 
obtaining additional relevant evidence.  This letter also advised 
the Veteran of the manner in which VA determines disability 
ratings and effective dates.

A March 2008 letter advised the Veteran of the status of his 
claim.  

An April 2009 letter discussed the status of the Veteran's claim 
of entitlement to service connection for peripheral vascular 
disease.  He was invited to identify or submit supportive 
evidence.  The evidence of record was discussed and the Veteran 
was told how VA would assist him.  This letter also advised the 
Veteran of the manner in which VA determines disability ratings 
and effective dates.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, available records have been 
obtained and associated with the claims file.  The Veteran was 
afforded the opportunity to testify before the undersigned.  
During the course of the hearing, he was advised of the evidence 
that remained outstanding and provided with additional time to 
secure such evidence.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded VA 
medical examinations with respect to these claims.  However, the 
Board finds that a VA examination is not necessary in order to 
decide these claims.  There are two pivotal cases which address 
the need for a VA examination, Duenas v. Principi, 18 Vet. App. 
512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation claims, 
the Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary when 
the record: (1) contains competent evidence that the Veteran has 
persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his 
active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment suggesting diabetes mellitus or 
peripheral vascular disease due to disease or injury.  Further, 
the Board finds that there is otherwise no credible evidence of 
any in-service disease or injury, and no competent evidence 
otherwise showing that the claimed disabilities were incurred in 
service.  Accordingly, VA examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.


Analysis

As an initial matter, the Board notes the Veteran has not alleged 
that his claimed disabilities are the result of participation in 
combat with the enemy.  Therefore, the presumptive provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not applicable to the 
instant claims of entitlement to service connection.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

In this context, "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6).

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946 and are shown to 
have been exposed to herbicides as an incident to service, 
diabetes mellitus is presumed to have been incurred in service if 
manifest to a compensable degree at any time after service.  38 
U.S.C.A. §§ 1112(a)(1), 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).
	
The United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding suggestive of diabetes mellitus or 
vascular problems.  On medical board examination in June 1969 
urinalysis was negative for albumin and sugar.  The Veteran's 
vascular system was noted to be normal.  His lower extremities 
were also normal.  In July 1969 the Veteran certified that he had 
undergone a separation medical examination more than three 
working days prior to his departure from place of separation and 
to the best of his knowledge, there had been no change in his 
medical condition.

A private medical record dated in December 1990 indicates new 
onset diabetes mellitus.  Subsequent records reflect treatment 
for diabetes and its complications.

Records from the SSA indicate that the Veteran first filed for 
disability from that agency in October 1993.  A March 1996 
disability determination indicates that the Veteran's disability 
began in August 1993, and that he was disabled due to severe 
diabetes mellitus and hypertension.

An undated statement by the Veteran's private physician, received 
by VA in October 2007, indicates that the Veteran required 
assistance due to weakness in his lower extremities.  The 
physician noted diagnoses of peripheral vascular disease and 
claudication.  Additional private treatment records also show a 
diagnosis of peripheral vascular disease.

At his April 2010 hearing, the Veteran testified that he worked 
in supply while in service and handled chemicals to include 
herbicides.  He noted that he was at Ft. Polk at the time and 
that the chemicals used there were the same as those used in 
Vietnam.  He asserted that his diabetes was related to such 
exposure, and that his peripheral vascular disease was secondary 
to his diabetes.  He related that he was released from service 
because he had sustained a fractured foot in a fall from a 
personnel carrier.  

	Diabetes Mellitus

The Board has considered the foregoing, and has determined that 
service connection is not warranted for diabetes mellitus on a 
presumptive basis.  In this regard, the Board notes that there is 
no indication in the record that the Veteran was exposed to an 
herbicide agent as defined by the regulation.  Moreover, even if 
it was shown that he was exposed to herbicides, with less than 90 
days of service, the Veteran does not meet the threshold 
requirement for the presumption to apply.  Accordingly, 
entitlement to service connection for diabetes mellitus on a 
presumptive basis must be denied.
 
Although presumptive service connection based on exposure to 
herbicides is not warranted, the appellant is not precluded from 
establishing service connection for diabetes on a direct basis.  
See Combee.  The evidence demonstrates, however, that diabetes 
mellitus was not present in service or for many years after 
discharge.  In this regard, the record shows that a diagnosis of 
diabetes was not made until December 1990.  Although the Veteran 
was advised of the need for evidence showing the claimed 
disabilities from service until the present, he did not submit or 
identify such evidence.  In summary, the record discloses a 
remote, post-service onset of diabetes mellitus.  There is a 
remarkable lack of credible evidence of pathology or treatment in 
proximity to service or within many years of separation.  The 
normal findings on separation examination are far more probative 
as to onset than his current lay statements to the contrary.  The 
Board finds the negative and silent record to be far more 
probative than the Veteran's remote, unsupported assertions.  
Rather, the competent evidence clearly establishes that diabetes 
mellitus is not due to disease or injury in service.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects that the 
Veteran carries a diagnosis of diabetes mellitus, it does not 
contain competent evidence which relates this claimed disability 
to any injury or disease in service, or to herbicide exposure.  
The Board has duly considered the Veteran's argument that this 
claimed disability is related to service, to include herbicide or 
other chemical exposure therein.  The Board finds that the 
etiology of the Veteran's diabetes mellitus is far too complex a 
medical question to lend itself to the opinion of a layperson.  
See Jandreau.

The preponderance of evidence is against this claim and there is 
no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
benefit sought on appeal is denied.

	Peripheral Vascular Disease

The Veteran maintains service connection is warranted for 
peripheral vascular disease as secondary to his diabetes 
mellitus.  Service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that he has peripheral vascular disease as 
secondary to his diabetes.  As discussed above, the Board has 
determined that service connection for diabetes mellitus is not 
warranted.  As such, the Veteran's assertion that his claimed 
peripheral vascular disease was caused or aggravated by the 
claimed diabetes mellitus cannot serve as the basis for the grant 
of service connection for that disability.  

In addition, the Board has reviewed the record for evidence that 
the peripheral vascular disease was incurred during service.  The 
Board, however, can find no probative evidence.  Rather, the 
weight of the probative evidence indicates that peripheral 
vascular disease was not diagnosed until many years following 
discharge from service.  

Accordingly, this appeal must also be denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to serve connection for peripheral vascular disease 
is denied.

REMAND

In a January 2010 rating decision, the RO declined to reopen a 
claim of entitlement to service connection for bilateral pes 
planus.  In February 2010 the Veteran submitted a statement that 
the Board construes as a notice of disagreement.  The filing of a 
Notice of Disagreement places a claim in appellate status.  
Therefore, a Statement of the Case regarding the issue of whether 
new and material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral pes planus, 
pursuant to 38 C.F.R. § 19.26 must be issued to the appellant.  
As such, this issue must be remanded.  Manlincon v. West, 12 Vet. 
App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case 
on the issue of whether new and material 
evidence has been submitted to reopen a claim 
of entitlement to service connection for 
bilateral pes planus pursuant to 38 C.F.R. § 
19.26 (2009).  If the appellant perfects his 
appeal by submitting a timely and adequate 
substantive appeal, the RO should return the 
issue to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


